Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT is made and entered into as of November 7,
2005, between Newkirk Realty Trust, Inc., a Maryland corporation (the
“Company”), and Apollo Real Estate Investment Fund III L.P. (together with its
successors and permitted assigns, “Shareholder”).

 

WHEREAS, Shareholder is the holder of limited partnership units (“Partnership
Units”) of The Newkirk Master Limited Partnership (the “Operating Partnership”),
a Delaware limited partnership of which the Company is the general partner;

 

WHEREAS, such units may be redeemed for shares of the Company’s common stock, on
or after the first anniversary of the closing of the initial public offering of
the Company’s common stock; and

 

WHEREAS, the Company has agreed to grant to Shareholder the registration rights
described herein relating to the issuance and the resale of the common stock
issuable upon redemption of the Partnership Units.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

 

1.                                       CERTAIN DEFINITIONS.

 

In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:

 

“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) as used with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.

 

“Business Day” means any day on which commercial banks are open for business in
New York, New York and on which the New York Stock Exchange or such other
exchange as the Common Stock is listed is open for trading.

 

--------------------------------------------------------------------------------


 

“Common Stock” means common stock, par value $.01 per share, of the Company.

 

“Conversion Shares” means any of the shares of Common Stock issued or issuable
upon redemption of the Partnership Units.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means any holder of record of Registrable Common Stock (as defined
below). For purposes of this Agreement, the Company may deem and treat the
registered holder of Registrable Common Stock as the Holder and absolute owner
thereof, and the Company shall not be affected by any notice to the contrary.

 

“Operating Partnership” means The Newkirk Master Limited Partnership, a Delaware
limited partnership, and any successor thereto.

 

“Other Registration Rights Agreements” means that certain Registration Rights
Agreement, dated November 7, 2005, by and between the Company and First Union
Real Estate Equity and Mortgage Investments, and that certain Registration
Rights Agreement, dated November 7, 2005, by and between the Company and Vornado
Realty L.P.

 

“Partnership Units” means partnership units of the Operating Partnership.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or any other entity.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Common Stock
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including any preliminary prospectus or
supplement, post-effective amendments and all material incorporated by reference
in such prospectus or prospectuses.

 

“Redemption Date” shall mean the date on which Partnership Units held by the
Selling Stockholder are first redeemable for shares of Common Stock.

 

“Registrable Common Stock” means those Conversion Shares issued or issuable to
the Shareholder upon redemption of those 23,359,046 Partnership Units currently
held by the Shareholder, if the Shareholder were to receive or receives
Conversion Shares upon redemption of such Partnership Units, including any
securities issued in respect of such

 

2

--------------------------------------------------------------------------------


 

securities by reason of or in connection with any exchange for or replacement of
such securities or any stock dividend, stock distribution, stock split, purchase
in any rights offering or in connection with any combination of shares,
recapitalization, merger or consolidation, or any other equity securities issued
pursuant to any other pro rata distribution with respect to the Common Stock,
until, in the case of any such securities, the earliest to occur of (i) the date
on which its resale has been registered effectively pursuant to the Securities
Act and disposed of in accordance with the Registration Statement relating to it
or (ii) the date on which either it is distributed to the public pursuant to
Rule 144 or is saleable without restriction pursuant to Rule 144(k) promulgated
by the Commission pursuant to the Securities Act as confirmed in a written
opinion of counsel to the Company addressed to the Holder. All references herein
to a “Holder” or “Holder of Registrable Common Stock” shall include the holder
or holders of Partnership Units to the extent of the Conversion Shares then
underlying such Partnership Units. For purposes of determining the number of
shares of Registrable Common Stock held by a Holder and the number of shares of
Registrable Common Stock outstanding, for purposes of this Agreement (including
the definition of “Holder”) but not for any other purpose, any holder of record
of Partnership Units shall be deemed to be a Holder of the number of Conversion
Shares issuable upon conversion of such Partnership Units and all such
Conversion Shares shall be deemed to be outstanding shares of Registrable Common
Stock.

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Common Stock pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shelf Registration Statement” shall have the meaning set forth in Section 4
hereof.

 

“underwritten registration or underwritten offering” means a registration in
which securities of the Company are sold to underwriters for reoffering to the
public.

 

2.                                       AUTOMATIC AND DEMAND REGISTRATIONS.

 

(a)                                  Issuance Registration.  To the extent
permitted by applicable rules and regulations promulgated by the SEC, the
Company shall file a registration statement (the

 

3

--------------------------------------------------------------------------------


 

“Initial Registration Statement”) with the SEC on the appropriate form for a
continuous offering to be made pursuant to Rule 415 providing for the delivery
to the Holders of Common Stock issued pursuant to such registration statement
upon the tendering of Class A Units for redemption or exchange.  The Company
will use commercially reasonable best efforts to effect (at the earliest
possible date) the registration, under the Securities Act, of such Common
Stock.  If such registration statement ceases to be effective for any reason at
any time prior to the delivery of all Common Stock registered thereunder, then
the Company shall use its commercially reasonable efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof.  The Company shall
be responsible for all Registration Expenses in connection with any registration
pursuant to this Section 2(a).  The Company shall promptly supplement and amend
such registration statement and the prospectus included therein if required by
the rules, regulations or instructions applicable to the registration statement
used for such registration statement or by the Securities Act.  Any registration
statement filed pursuant to this Section 2(a) shall not eliminate any right to
registration provided under other sections of this Agreement.

 

(b)                                 Right to Request Registration.  Any time
after the Redemption Date, a Holder may request pursuant to this
Section 2(b) registration under the Securities Act of the resale of all or part
of the Shareholder’s Registrable Common Stock (“Demand Registration”); provided,
that if the Company is eligible to use a Shelf Registration Statement (as
defined in Section 4 hereof), the Holder shall be required to request that the
Company register its Registrable Common Stock on a Shelf Registration Statement
rather than requesting Demand Registrations and shall not be entitled to request
any Demand Registrations while such Shelf Registration is effective and
available for registration of the Registrable Common Stock.

 

(c)                                  Number of Demand Registrations.  Subject to
the provisions of Section 2(b), the Shareholder shall be entitled to request an
aggregate of two Demand Registrations per year, and shall not be entitled to
request that less than 25% of the Registrable Securities be included in any
Demand Registration.

 

(d)                                 Restrictions on Demand Registrations.  The
Company shall not be obligated to effect any Demand Registration within six
months after the effective date of a previous Demand Registration, a previous
Shelf Registration (as hereinafter defined) or a previous registration under
which the Shareholder had piggyback rights pursuant to Section 3 hereof wherein
the Shareholder was permitted to register, and sold, at least 25% of the shares
of Registrable Common Stock requested to be included therein.  In no event shall
the Company be obligated to effect more than two (2) Demand Registrations
hereunder or under the Other Registration Rights Agreements in any single twelve
(12) month period, with the first such period measured from the date of the
first Demand Registration and ending on the same date twelve months following
such Demand Registration, whether or not a Business Day; provided, however, that
if (i) the Company is requested to effect a Demand Registration under this
Agreement which is not otherwise designated by the Shareholder to be a “shelf”
registration statement and (ii) is also requested to effect one or more Demand
Registrations (as such term is defined in each of the Other Registration Rights
Agreements) pursuant to the Other Registration Rights

 

4

--------------------------------------------------------------------------------


 

Agreements within any eighteen (18) month period during which the Corporation is
eligible to file a registration statement on Form S-3 or on a successor form,
then the Company shall only be obligated with respect to such latter
registration statement during such period to register that percentage of the
Registrable Common Stock equal to the product obtained by dividing (i) the
number of shares of Registrable Common Stock held by the Shareholder by (ii) the
total number of shares of Registrable Common Stock covered under this Agreement
and all of the Other Registration Rights Agreements.  The Company may
(i) postpone for up to ninety (90) days the filing or the effectiveness of a
Registration Statement for a Demand Registration if, based on the good faith
judgment of the Company’s board of directors, such postponement or withdrawal is
necessary in order to avoid premature disclosure of a matter the board has
determined would be reasonably expected to result in a material adverse effect
to the Company’s business, financial condition, results of operations or
prospects or the loss of a material opportunity to be disclosed at such time or
(ii) postpone the filing of a Demand Registration in the event the Company shall
be required to prepare audited financial statements as of a date other than its
fiscal year end (unless the stockholders requesting such registration agree to
pay the expenses of such an audit); provided, however, that in no event shall
the Company withdraw a Registration Statement under clause (i) after such
Registration Statement has been declared effective; and provided, further,
however, that in any of the events described in clause (i) or (ii) above, the
Shareholder shall be entitled to withdraw such request and, if such request is
withdrawn, such Demand Registration shall not count as one of the permitted
Demand Registrations. The Company shall provide written notice to the
Shareholder of (x) any postponement or withdrawal of the filing or effectiveness
of a Registration Statement pursuant to this Section 2(e), (y) the Company’s
decision to file or seek effectiveness of such Registration Statement following
such withdrawal or postponement and (z) the effectiveness of such Registration
Statement. The Company may defer the filing of a particular Registration
Statement pursuant to this Section 2(d) only once.

 

(f)                                    Selection of Underwriters.  If any of the
Registrable Common Stock covered by a Demand Registration or a Shelf
Registration pursuant to Section 4 hereof is to be sold in an underwritten
offering, the Shareholder, if it is the Holder who instructed the Demand
Registration or Shelf Registration, or in the case of a transaction representing
a “shelf takedown”, the Holder initiating such transaction, shall have the right
to select the managing underwriter(s) to administer the offering subject to the
approval of the Company, which will not be unreasonably withheld; provided,
however, that the Company shall have the right to select the managing
underwriter, subject to the approval of the Holder, which shall not be
unreasonably withheld, in the event of any underwritten offering pursuant to a
Demand Registration or “shelf takedown” where the Company is bearing the
expenses of such Demand Registration or “shelf takedown”.

 

(g)                                 Effective Period of Demand Registrations.
 After any Demand Registration filed pursuant to this Agreement has become
effective, the Company shall use its best efforts to keep such Demand
Registration effective until such time as the Registrable Common Stock
registered thereon has been disposed of pursuant thereto.  If the Company shall
withdraw any Demand Registration pursuant to subsection (e) of this

 

5

--------------------------------------------------------------------------------


 

Section 2 before any of the Shareholders Registrable Common Shares covered by
the withdrawn Demand Registration are unsold (a “Withdrawn Demand
Registration”), the Shareholder shall be entitled to a replacement Demand
Registration that (subject to the provisions of this Article 2) the Company
shall use its best efforts to keep effective until such time as the Registrable
Common Stock registered thereon has been disposed of pursuant thereto.  Such
additional Demand Registration otherwise shall be subject to all of the
provisions of this Agreement.

 


(H)                                 OTHER COMPANY STOCK.  IN NO EVENT SHALL THE
COMPANY AGREE TO REGISTER COMMON STOCK OR ANY OTHER SECURITIES FOR ISSUANCE BY
THE COMPANY OR FOR RESALE BY ANY PERSONS OTHER THAN THE SHAREHOLDER IN ANY
REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2(B), WITHOUT THE EXPRESS
WRITTEN CONSENT OF THE SHAREHOLDER., WHICH CONSENT SHALL BE ENTIRELY
DISCRETIONARY.


 

(i)                                     Conversion to Form S-3.  In the event
that at any time a Demand Registration Statement is in effect and the Company is
eligible to register on Form S-3 or any successor thereto then available, the
Company shall as promptly as reasonably practicable convert such registration
statement to Form S-3 or such successor form.

 

6

--------------------------------------------------------------------------------


 

3.                                       PIGGYBACK REGISTRATIONS.

 

(a)                                  Right to Piggyback.  At any time after the
Redemption Date, whenever the Company proposes to register any of its common
equity securities under the Securities Act (other than the Initial Registration
Statement, or a registration statement on Form S-8 or on Form S-4 or any similar
successor forms thereto), whether for its own account or for the account of one
or more stockholders of the Company, and the registration form to be used may be
used for any registration of Registrable Common Stock (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event
within 10 business days after its receipt of notice of any exercise of other
demand registration rights) to the Holder of its intention to effect such a
registration and, subject to Sections 3(b) and 3(c), shall include in such
registration all Registrable Common Stock of the Shareholder with respect to
which the Company has received written requests for inclusion therein within 20
days after the receipt of the Company’s notice. The Company may postpone or
withdraw the filing or the effectiveness of a Piggyback Registration at any time
in its sole discretion.

 

(b)                                 Priority on Primary Registrations.  If a
Piggyback Registration is an underwritten primary registration on behalf of the
Company, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number that can be sold in such offering and/or that
the number of shares of Registrable Common Stock proposed to be included in any
such registration would adversely affect the price per share of the Company’s
equity securities to be sold in such offering, the underwriting shall be
allocated among the Company and all Holders pro rata on the basis of the Common
Stock and Registrable Common Stock offered for such registration by the Company
and each Holder, respectively, electing to participate in such registration.

 

(c)                                  Priority on Secondary Registrations.  If a
Piggyback Registration is an underwritten secondary registration on behalf of a
holder of the Company’s securities other than Registrable Common Stock
(“Non-Holder Securities”), and the managing underwriters advise the Company in
writing that in their opinion the number of securities requested to be included
in such registration exceeds the number that can be sold in such offering and/or
that the number of shares of Registrable Common Stock proposed to be included in
any such registration would adversely affect the price per share of the
Company’s equity securities to be sold in such offering, the underwriting shall
be allocated among the holders of Non-Holder Securities and all Holders pro rata
on the basis of the Non-Holder Securities and Registrable Common Stock offered
for such registration by the holder of Non-Holder Securities and each Holder,
respectively, electing to participate in such registration.

 

(d)                                 Selection of Underwriters.  If any Piggyback
Registration is an underwritten primary offering, the Company shall have the
right to select the managing underwriter or underwriters to administer any such
offering.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Other Registrations.  If the Company has
previously filed a Registration Statement with respect to shares of Registrable
Common Stock pursuant to Sections 2 (other than Section 2(a)) or 4 hereof or
pursuant to this Section 3, and if such previous registration has not been
withdrawn or abandoned, the Company shall not be obligated to cause to become
effective any other registration of such same shares of Registrable Common Stock
or any of its securities under the Securities Act, whether on its own behalf or
at the request of any holder or holders of such securities.

 

4.                                       SHELF REGISTRATIONS.

 

(a)                                  After the Redemption Date, at the Holder’s
election (such election to be made if the Holder may not elect to exercise any
Demand Registrations, subject to Section 4(b) below), if at any time that the
Company is eligible to use Form S-3 or any successor thereto then available to
the Company providing for the resale pursuant to Rule 415 from time to time by
the Shareholder of any and all Registrable Common Stock held by the Shareholder
(a “Shelf Registration Statement”) the Shareholder requests that the Company
file a Shelf Registration Statement for a public offering of all or any portion
of the Registrable Common Stock held by the Holder, then the Company shall use
its best efforts to register under the Securities Act pursuant to a Shelf
Registration Statement, for public sale in accordance with the method of
disposition specified in such notice, the number of shares of Registrable Common
Stock specified in such notice. Whenever the Company is required by this
Section 4 to use its best efforts to effect the registration of Registrable
Common Stock, each of the procedures and requirements of Section 2 (including
but not limited to the requirement that the Company notify all Holders from whom
notice has not been received and provide them with the opportunity to
participate in the offering) shall apply to such registration. The Company shall
use its commercially reasonable efforts to keep the Shelf Registration Statement
effective until the earliest to occur of the date on which all of the
Registrable Common Stock ceases to be Registrable Common Stock.

 

(b)                                 If at any time the Company is not eligible
to use a Shelf Registration Statement, a Holder may during such time exercise
Demand Registration Rights, regardless of any previous exercise of their rights
under Section 4(a).

 

(c)                                  A filing pursuant to this Section 4 shall
not relieve the Company of any obligation to effect registration of Registrable
Common Stock pursuant to Section 2 or Section 3 hereof, except as provided
therein.

 

5.                                       REGISTRATION PROCEDURES.

 

Whenever the Holder requests that any of its Registrable Common Stock be
registered pursuant to this Agreement, the Company shall use its best efforts to
effect the registration and the sale of such Registrable Common Stock in
accordance with the intended methods of disposition thereof, and pursuant
thereto the Company shall as expeditiously as possible:

 

8

--------------------------------------------------------------------------------


 

(a)                                  prepare and file with the SEC a
Registration Statement with respect to such Registrable Common Stock and use its
best efforts to cause such Registration Statement to become effective as soon as
practicable thereafter; and before filing a Registration Statement or Prospectus
or any amendments or supplements thereto, furnish to the Shareholder and the
underwriter or underwriters, if any, copies of all such documents proposed to be
filed, including documents incorporated by reference in the Prospectus and, if
requested by the Shareholder, the exhibits incorporated by reference, and the
Shareholder shall have the opportunity to object to any information pertaining
to the Shareholder that is contained therein and the Company will make the
corrections reasonably requested by the Shareholder with respect to such
information prior to filing any Registration Statement or amendment thereto or
any Prospectus or any supplement thereto;

 

(b)                                 prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for such period as is necessary to complete the distribution
of the securities covered by such Registration Statement and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement;

 

(c)                                  furnish to each seller of Registrable
Common Stock such number of copies of such Registration Statement, each
amendment and supplement thereto, the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and such other documents as
such seller may reasonably request in order to facilitate the disposition of the
Registrable Common Stock owned by such seller;

 

(d)                                 use its commercially reasonable efforts to
become and remain eligible to file registration statements on Form S-3 or any
successor thereto then available, and if applicable to utilize “well known
seasoned issuer status”, and to register or qualify such Registrable Common
Stock under such other securities or blue sky laws of such jurisdictions as any
seller reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Common Stock owned by such
seller (provided, that the Company will not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph (d), (ii) subject itself to taxation in any
such jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

 

(e)                                  notify each seller of such Registrable
Common Stock, at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act, of the occurrence of any event as a result
of which the Prospectus included in such Registration Statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading, and prepare a supplement or amendment to such
Prospectus so that such Prospectus shall not contain an untrue statement of a

 

9

--------------------------------------------------------------------------------


 

material fact or omit to state any material fact necessary to make the
statements therein not misleading;

 

(f)                                    in the case of an underwritten offering,
enter into such customary agreements together with the Operating Partnership
(including underwriting agreements in customary form) and take all such other
actions as the underwriters, if any, reasonably request in order to expedite or
facilitate the disposition of such Registrable Common Stock (including, without
limitation, effecting a stock split or a combination of shares and making
members of senior management of the Company available to participate in, and
cause them to cooperate with the underwriters in connection with, “road-show”
and other customary marketing activities (including one-on-one meetings with
prospective purchasers of the Registrable Common Stock)) and cause to be
delivered to the underwriters and the sellers, if any, opinions of counsel to
the Company and the Operating Partnership in customary form, as well as closing
certificates and other customary documents covering such matters as are
customarily covered by opinions for and certificates in an underwritten public
offering as the underwriters may request and addressed to the underwriters and
the sellers; provided, however,  that notwithstanding anything else contained in
this Agreement, the Company shall not be obligated to effect an aggregate of
more than three underwritten offerings or participate in more than two “road
shows” (which, for the purposes of this sentence shall not include presentations
that involve only telephonic or internet-based marketing and do not require any
travel by the Company’s management) in any twenty-four (24) month period, and
not more than one underwritten offering every six (6) months under this
Agreement or under the Other Registration Rights Agreements; and provided
further, however, that if an underwritten public offering (including a public
sale to a registered broker-dealer) is effected at the request of Apollo or
First Union under the Other Registration Rights Agreements, the Shareholder
shall have the right to participate in such offering, and Apollo shall have the
right to participate in any underwritten public offering effected at the request
of the Shareholder under this Agreement; and if the managing underwriters or
broker-dealers of any such underwritten offering advise Vornado, First Union and
the Holder in writing that in their opinion the number of shares of Registrable
Common Stock proposed to be included in any such offering exceeds the number of
securities that can be sold in such offering and/or that the number of shares of
Registrable Common Stock proposed to be included in any such offering would
materially adversely affect the price per share of the Company’s equity
securities to be sold in such offering, Vornado, First Union and the Holder
shall include in such offering only the number of shares of Registrable Common
Stock that, in the opinion of such managing underwriters (or registered
broker-dealer), can be sold.  If the number of shares that can be sold exceeds
the number of shares of Registrable Common Stock proposed to be sold, such
excess shall be allocated pro rata among the holders of Common Stock desiring to
participate in such offering based on the amount of such Common Stock initially
requested to be registered by such holders or as such holders may otherwise
agree.

 

Only Vornado, the Shareholder, First Union, and their affiliates holding
Registrable Common Stock shall be entitled to participate in any public
underwritten offerings pursuant to this Agreement with respect to Registrable
Common Stock (which

 

10

--------------------------------------------------------------------------------


 

for purposes of this paragraph (f) includes Registrable Common Stock as defined
in the Other Registration Rights Agreements)

 

If any of Vornado, the Shareholder or First Union determines not to participate
in an underwritten offering with respect to which it is entitled hereunder to
participate in hereunder or under the Other Registration Rights Agreements, then
the non-participating party shall agree to such lockup period with respect to
its Common Stock as the managing underwriters or broker dealer deems reasonably
necessary for purposes of effecting the public offering.

 

(g)                                 make available, for inspection by any seller
of Registrable Common Stock, any underwriter participating in any disposition
pursuant to such Registration Statement, and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors, employees and independent accountants to
supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such Registration Statement;

 

(h)                                 to use its best efforts to cause all such
Registrable Common Stock to be listed on each securities exchange on which
securities of the same class issued by the Company are then listed or, if no
such similar securities are then listed, on Nasdaq or a national securities
exchange selected by the Company;

 

(i)                                     provide a transfer agent and registrar
for all such Registrable Common Stock not later than the effective date of such
Registration Statement;

 

(j)                                     if requested, cause to be delivered,
immediately prior to the effectiveness of the Registration Statement (and, in
the case of an underwritten offering, at the time of delivery of any Registrable
Common Stock sold pursuant thereto), letters from the Company’s independent
certified public accountants addressed to the Shareholder (unless the
Shareholder does not provide to such accountants the appropriate representation
letter required by rules governing the accounting profession) and each
underwriter, if any, stating that such accountants are independent public
accountants within the meaning of the Securities Act and the applicable
rules and regulations adopted by the SEC thereunder, and otherwise in customary
form and covering such financial and accounting matters as are customarily
covered by letters of the independent certified public accountants delivered in
connection with primary or secondary underwritten public offerings, as the case
may be;

 

(k)                                  make generally available to its
stockholders a consolidated earnings statement (which need not be audited) for
the 12 months beginning after the effective date of a Registration Statement as
soon as reasonably practicable after the end of such period, which earnings
statement shall satisfy the requirements of an earning statement under
Section 11(a) of the Securities Act;

 

11

--------------------------------------------------------------------------------


 

(l)                                     promptly notify the Shareholder and the
underwriter or underwriters, if any:

 

(i)                                     when the Registration Statement, any
pre-effective amendment, the Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement has been filed and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective;

 

(ii)                                  of any SEC comments applicable to the
Registration Statement or Prospectus or written request from the SEC for any
amendments or supplements to the Registration Statement or Prospectus;

 

(iii)                               of the notification to the Company by the
SEC of its initiation of any proceeding with respect to the issuance by the SEC
of any stop order suspending the effectiveness of the Registration Statement;

 

(iv)                              of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Common Stock for sale under the applicable securities or blue sky
laws of any jurisdiction;

 

(v)                                 of the existence of, any fact or the
happening of any event that makes any statement of material fact made in any
registration statement filed pursuant to this Agreement or related prospectus
untrue in any material respect, or that requires the making of any changes in
such registration statement so that, in the case of the registration statement,
it will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and that, in the case of the prospectus, such prospectus
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and

 

(vi)                              of the determination by the Company that a
post-effective amendment to a registration statement filed pursuant to this
Agreement will be filed with the SEC.

 

The Company shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder, and take such further action as the Shareholder may reasonably
request, all to the extent required to enable the Shareholder to be eligible to
sell Registrable Common Stock pursuant to Rule 144 (or any similar rule then in
effect).

 

In connection with any registration pursuant to which any of a Holder’s
Registrable Common Stock is to be sold, the Company may require that the Holder
furnish to the Company any other information regarding the Holder and the
distribution of such securities as the Company may from time to time reasonably
request in writing.

 

12

--------------------------------------------------------------------------------


 

The Holders agree by having their stock treated as Registrable Common Stock
hereunder that, upon notice of the happening of any event described in
l(v) above (a “Suspension Notice”), the Holders will forthwith discontinue
disposition of Registrable Common Stock until the Shareholder is advised in
writing by the Company that the use of the Prospectus may be resumed and is
furnished with a supplemented or amended Prospectus as contemplated by
Section 5(e) hereof, and, if so directed by the Company, the Holders will
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in the Holder’s possession, of the Prospectus
covering such Registrable Common Stock current at the time of receipt of such
notice; provided, however, that such postponement of sales of Registrable Common
Stock shall not exceed ninety (90) days in the aggregate in any one year;
provided, further, however, that not later than the last day of such ninety (90)
day period or such shorter period as may apply, the Company shall have provided
to the Holders a supplemented or amended Prospectus as contemplated by
Section 5(e) hereof.  If the Company shall give any notice to suspend the
disposition of Registrable Common Stock pursuant to a Prospectus, the Company
shall extend the period of time during which the Company is required to maintain
the Registration Statement effective pursuant to this Agreement by the number of
days during the period from and including the date of the giving of such notice
to and including the date the Shareholder either is advised by the Company that
the use of the Prospectus may be resumed or receives the copies of the
supplemented or amended Prospectus contemplated by Section 5(e). In any event,
the Company shall not be entitled to deliver more than one (1) Suspension Notice
in any one year.

 

13

--------------------------------------------------------------------------------


 

6.                                       REGISTRATION EXPENSES.

 

(a)                                  All expenses incident to the Company’s
performance of or compliance with this Agreement, including, without limitation,
all registration and filing fees, , underwriting discounts and commissions, NASD
fees, fees and expenses of compliance with securities or blue sky laws, listing
application fees, printing expenses, transfer agent’s and registrar’s fees, cost
of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”), shall
be borne by the Shareholder; provided, however, that the Company shall bear the
expenses, exclusive of underwriting discounts and commissions, incident to the
Initial Registration Statement, one Registration Statement filed pursuant to
Section 4(a), including up to three “shelf takedowns” or offerings pursuant to
Rule 430A under the Securities Act, if applicable, and up to three Demand
Registrations pursuant to Section 2(b), but in no event shall the Company be
obligated to bear the expense of more than three offerings (exclusive of the
expenses incident to the Initial Registration Statement and one Registration
Statement filed pursuant to Section 4(a)) pursuant to this Section 6(a) (or four
offerings if the Shareholder is unable, through its commercially reasonable
efforts, to dispose of all its Registrable Common Stock after such three
offerings).  The Company shall pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), and the expense of any annual audit or quarterly
review, and the expense of any liability insurance.

 

7.                                       INDEMNIFICATION.

 

(a)                                  The Company and the Operating Partnership
shall indemnify, to the fullest extent permitted by law, each Holder, its
officers, directors, trustees, partners, and Affiliates and each Person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, expenses and liabilities, joint or several, actions or
proceedings, to which each such indemnified party may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages, expenses
or liabilities (or actions or proceedings in respect thereof) arise out of or
based upon any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading or any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or applicable “blue sky” laws and the Company and the Operating
Partnership will reimburse each such Holder and each such director, trustee,
officer, partner, agent, employee or affiliate, underwriter and controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, expense, liability
action or proceeding, except insofar as the same are made in reliance and in
conformity with information relating to the Shareholder furnished in writing to
the Company by the Shareholder expressly for use therein or caused by the
Shareholder’s failure to deliver to the Shareholder’s immediate purchaser a copy
of the Registration Statement or Prospectus

 

14

--------------------------------------------------------------------------------


 

or any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Company has furnished the Shareholder with a
sufficient number of copies of the same. In connection with an underwritten
offering, the Company shall indemnify such underwriters, their officers and
directors and each Person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the Shareholder.

 

(b)                                 In connection with any Registration
Statement in which the Shareholder is participating, the Shareholder shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and, shall indemnify, to the fullest extent permitted by law, the
Company, its officers, directors, Affiliates, and each Person who controls the
Company (within the meaning of the Securities Act) against all losses, claims,
damages, expenses and liabilities joint or several, actions or proceedings, to
which each such indemnified party may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) arise out of or based upon any untrue
or alleged untrue statement of material fact contained in the Registration
Statement, Prospectus or preliminary Prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and the Holder will reimburse each of the Company and the Operating
Partnership and each such director, trustee, officer, partner, agent, employee
or affiliate, underwriter and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, expense, liability action or proceeding, but only to
the extent that the same are made in reliance and in conformity with information
relating to the Shareholder furnished in writing to the Company by the
Shareholder expressly for use therein or caused by the Shareholder’s failure to
deliver to the Shareholder’s immediate purchaser a copy of the Registration
Statement or Prospectus or any amendments or supplements thereto (if the same
was required by applicable law to be so delivered) after the Company has
furnished the Shareholder with a sufficient number of copies of the same.

 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party which are in addition to or may conflict
with those available to another indemnified party with respect to such claim.

 

15

--------------------------------------------------------------------------------


 

Failure to give prompt written notice shall not release the indemnifying party
from its obligations hereunder.

 

(d)                                 The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and shall survive the transfer of
securities.

 

(e)                                  If the indemnification provided for in or
pursuant to this Section 7 is due in accordance with the terms hereof, but is
held by a court to be unavailable or unenforceable in respect of any losses,
claims, damages, liabilities or expenses referred to herein, then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified Person as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions which result in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party on the one hand and of the
indemnified Person on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, and by such
party’s relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. In no event shall the liability
of any selling Holder be greater in amount than the amount of net proceeds
received by such Holder upon such sale or the amount for which such indemnifying
party would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 7(a) or 7(b) hereof had been
available under the circumstances.

 

(F)                                    IN THE EVENT THAT ADVANCES ARE NOT MADE
PURSUANT TO THIS SECTION 8 OR PAYMENT HAS NOT OTHERWISE BEEN TIMELY MADE, EACH
INDEMNIFIED PARTY SHALL BE ENTITLED TO SEEK A FINAL ADJUDICATION IN AN
APPROPRIATE COURT OF COMPETENT JURISDICTION OF THE ENTITLEMENT OF THE
INDEMNIFIED PARTY TO INDEMNIFICATION OR ADVANCES HEREUNDER.

 

THE COMPANY, THE OPERATING PARTNERSHIP AND THE HOLDERS AGREE THAT THEY SHALL BE
PRECLUDED FROM ASSERTING THAT THE PROCEDURES AND PRESUMPTIONS OF THIS SECTION 7
ARE NOT VALID, BINDING AND ENFORCEABLE.  THE COMPANY, THE OPERATING PARTNERSHIP
AND THE HOLDERS FURTHER AGREE TO STIPULATE IN ANY SUCH COURT THAT THE COMPANY,
THE OPERATING PARTNERSHIP, AND THE HOLDERS ARE BOUND BY ALL THE PROVISIONS OF
THIS SECTION 7 AND ARE PRECLUDED FROM MAKING ANY ASSERTION TO THE CONTRARY.

 

TO THE EXTENT DEEMED APPROPRIATE BY THE COURT, INTEREST SHALL BE PAID BY THE
INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY AT A REASONABLE INTEREST RATE FOR
AMOUNTS WHICH THE INDEMNIFYING PARTY HAS NOT TIMELY PAID AS THE RESULT OF ITS
INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS HEREUNDER.

 

16

--------------------------------------------------------------------------------


 

IN THE EVENT THAT ANY INDEMNIFIED PARTY IS A PARTY TO OR INTERVENES IN ANY
PROCEEDING TO WHICH THE VALIDITY OR ENFORCEABILITY OF THIS SECTION 7 IS AT ISSUE
OR SEEKS AN ADJUDICATION TO ENFORCE THE RIGHTS OF ANY INDEMNIFIED PARTY UNDER,
OR TO RECOVER DAMAGES FOR BREACH OF, THIS SECTION 7, THE INDEMNIFIED PARTY, IF
THE INDEMNIFIED PARTY PREVAILS IN WHOLE IN SUCH ACTION, SHALL BE ENTITLED TO
RECOVER FROM THE INDEMNIFYING PARTY AND SHALL BE INDEMNIFIED BY THE INDEMNIFYING
PARTY AGAINST, ANY EXPENSES INCURRED BY THE INDEMNIFIED PARTY.  IF IT IS
DETERMINED THAT THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION FOR PART
(BUT NOT ALL) OF THE INDEMNIFICATION SO REQUESTED, EXPENSES INCURRED IN SEEKING
ENFORCEMENT OF SUCH PARTIAL INDEMNIFICATION SHALL BE REASONABLY PRORATED AMONG
THE CLAIMS, ISSUES OR MATTERS FOR WHICH THE INDEMNIFIED PARTY IS ENTITLED TO
INDEMNIFICATION AND FOR SUCH CLAIMS, ISSUES OR MATTERS FOR WHICH THE INDEMNIFIED
PARTY IS NOT SO ENTITLED.

 

The indemnity agreements contained in this Section 7 shall be in addition to any
other rights (to indemnification, contribution or otherwise) which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of any Registrable Common Stock by any Holder.

 

8.                                       PARTICIPATION IN UNDERWRITTEN
REGISTRATIONS.

 

No Person may participate in any registration hereunder that is underwritten
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

9.                                       RULE 144.

 

The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder, and it will take such further action as the
Shareholder may reasonably request to make available adequate current public
information with respect to the Company meeting the current public information
requirements of Rule 144(c) under the Securities Act (to the extent such
information is available), to the extent required to enable the Shareholder to
sell Registrable Common Stock without registration under the Securities Act
within the limitation of the exemptions provided by (i) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of the
Shareholder, the Company will deliver to the Shareholder a written statement as
to whether it has complied with such information and requirements.

 

10.                                 MISCELLANEOUS.

 

(a)                                  Notices.  All notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
or similar writing) and shall be given,

 

17

--------------------------------------------------------------------------------


 

 

If to the Company:

 

 

 

 

 

 

Newkirk Realty Trust, Inc.

 

 

7 Bulfinch Place

 

 

Suite 500

 

 

Boston, Massachusetts 02114

 

 

Attn: Carolyn Tiffany

 

 

Fax: (617) 742-4643

 

 

 

 

with a copy to:

 

 

 

 

 

 

Katten Muchin Rosenman

 

 

575 Madison Avenue

 

 

New York, New York 10022

 

 

Attn: Mark I. Fisher

 

 

Fax: (212) 940-8776

 

 

 

 

If to the Shareholder:

 

 

 

 

 

 

Apollo Real Estate Investment Fund III, L.P.

 

 

60 Columbus Circle

 

 

20th Floor

 

 

New York, New York 10023

 

 

Attn: Stuart Koenig

 

 

Fax: (212) 515-3283

 

or such other address or facsimile number as such party (or transferee) may
hereafter specify for the purpose by notice to the other parties. Each such
notice, request or other communication shall be effective (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section and the appropriate facsimile confirmation is received or (b) if
given by any other means, when delivered at the address specified in this
Section.

 

(b)                                 No Waivers.  No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

(c)                                  Expenses.  Except as otherwise provided for
herein or otherwise agreed to in writing by the parties, all costs and expenses
incurred in connection with the preparation of this Agreement shall be paid by
the Company.

 

(d)                                 Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided, however, that
neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party, except that the Shareholder may
assign its rights hereunder to any Affiliate.

 

18

--------------------------------------------------------------------------------


 

(e)                                  Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of New York,
without regard to principles of conflicts of law.

 

(f)                                    Jurisdiction.  Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby may be brought in any federal or state court located in the County and
State of New York, and each of the parties hereby consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 10(a) shall
be deemed effective service of process on such party.

 

(g)                                 Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(h)                                 Counterparts; Effectiveness.  This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

(i)                                     Entire Agreement.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the transactions
contemplated herein. No provision of this Agreement or any other agreement
contemplated hereby is intended to confer on any Person other than the parties
hereto any rights or remedies.

 

(j)                                     Captions.  The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof.

 

(k)                                  Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement

 

19

--------------------------------------------------------------------------------


 

so as to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

(l)                                     Amendments.  The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given without the prior written consent of the
parties hereto.

 

(m)                               Aggregation of Stock.  All Registrable Common
Stock held by or acquired by any Affiliated Persons will be aggregated together
for the purpose of determining the availability of any rights under this
Agreement.

 

(n)                                 Equitable Relief.  The parties hereto agree
that legal remedies may be inadequate to enforce the provisions of this
Agreement and that equitable relief, including specific performance and
injunctive relief, may be used to enforce the provisions of this Agreement.

 


(O)                                 NO INCONSISTENT AGREEMENTS.  NONE OF THE
COMPANY OR THE OPERATING PARTNERSHIP HAS ENTERED AND NEITHER OF THEM WILL ENTER
INTO ANY AGREEMENT THAT IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE
SHAREHOLDER IN THIS AGREEMENT OR THAT OTHERWISE CONFLICTS WITH THE PROVISIONS
HEREOF.  THE RIGHTS GRANTED TO THE SHAREHOLDER HEREUNDER DO NOT IN ANY WAY
CONFLICT WITH AND ARE NOT INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDERS OF
THE COMPANY’S OR THE OPERATING PARTNERSHIP’S OTHER ISSUED AND OUTSTANDING
SECURITIES UNDER ANY SUCH AGREEMENTS. FROM AND AFTER THE DATE OF THIS AGREEMENT,
NEITHER THE COMPANY NOR THE OPERATING PARTNERSHIP WILL ENTER INTO ANY AGREEMENT
WITH ANY HOLDER OR PROSPECTIVE HOLDER OF ANY SECURITIES OF THE COMPANY OR THE
OPERATING PARTNERSHIP WHICH WOULD GRANT SUCH HOLDER OR PROSPECTIVE HOLDER MORE
FAVORABLE RIGHTS THAN THOSE GRANTED TO THE SHAREHOLDER HEREUNDER OR
SUBSTANTIALLY SIMILAR OR EQUIVALENT RIGHTS TO THOSE GRANTED TO THE SHAREHOLDER. 
NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF THIS SECTION 10(O) SHALL NOT
APPLY TO THE OTHER REGISTRATION RIGHTS AGREEMENTS.


 

(p)                                 No Adverse Action Affecting the Registrable
Common Stock.  Neither the Company nor the Operating Partnership shall take any
action with respect to the Registrable Common Stock with an intent to adversely
affect or that does adversely affect the ability of any of the Holders to
include such Registrable Common Stock in a registration undertaken pursuant to
this Agreement or their offer and sale.  Notwithstanding the foregoing, the
provisions of this Section 10(p) shall not apply to the Other Registration
Rights Agreements.

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

20

--------------------------------------------------------------------------------

 